18 So.3d 554 (2008)
Tim PALETTI, Appellant,
v.
YELLOW JACKET MARINA, INC.; Richard E. Corbin, individually, and as trustee of the Richard E. Corbin Trust and Corbin Trusts; John A. Barley, individually, and John A. Barley & Associates, P.A.; and Mark Paletti, Appellees.
No. 1D07-0636.
District Court of Appeal of Florida, First District.
September 15, 2008.
Timothy Paletti, pro se, Appellant.
John A. Barley, pro se, Appellee.
PER CURIAM.
DISMISSED. Appellee's motion for sanctions is granted. Costs pursuant to Florida Rule of Appellate Procedure 9.410 are hereby imposed against appellant Timothy Paletti. The cause is remanded to the trial court to set the cost award.
DAVIS, THOMAS, and ROBERTS, JJ., Concur.